                                                                          CLERK'
                                                                               S OFFICE U.S.DIST.CIKIIRT
                                                                                 ATROANOKE,VA
                                                                                      FILED

                                                                                    MAï 2 12218
                        IN Tiœ UNITED STATES DISTRICT COURT                    JUL u. UDLEM LEM
                       FOR TllE W ESTERN DISTRICT 0F V IRG IN IA              BY:
                                  ROAN OKE DIVISION                                   P     L K

AN TH ON Y FERGU SON ,

       Plaintiff,                                  CivilAction N o.7:18CV 00454

                                                   M EM OR AND IJM O PIN ION

NAN CY A .BERRY HILL,A cting                       By:Hon.Glen E.Conrad
Com m issionerofSocialSecurity, -                  SeniorUnited SàtesD istrictJudge

       D efendant.


       Plqintiffhas filed this action challenging the finaldecision ofthe Com m issionerofSocial

Security denying plaintiff sclaim fora period ofdisability and disability insurance benefitsunder

theSocialSec
          l
            urityAct,asamended,42 U.
                                   '
                                    S.C.jj416(i)#nd423. Jurisdictionofthiscourtis
pursuantto42U.S.C.j405(g). Asretlectedbythememorandaandargumentsubmittedbythe
parties,the issuesnow before the courtare whethertheCom m issioner'stlnaldecision issupported

by substantialevidence,orwhetherthere isçsgoodacause''to necessitate rem anding the case to the

Commissionerforfurtherconsideration. See42U.S.C.j405(g).
       Theplaintiff,Anthony Ferguson,wasborn on A ugust23,1983. H e graduated from high

schpolandevenmallyearnedadegreefrom theUniversityofPhoenix. (Tr.33). Mr.Ferguson
has previously w orked as m ilitary infantry leader, hum an resourci assistant, cashier,general

laborer,andsecurityguard. (Tr.23). Helastworkedon aregularandsustainedbasisin2013.
(Tr.38,308). OnNokember7,2013,M r.Fergusonfiledanapplicationforaperiodofdisability
and disability benefks. ln fling hiscurrentclaim ,plaintiffalleged thathe becam e disabled fora1l

form s of subst ntialgainfulem ploym ent on July 1,2013,due to post-traum atic stress disorder

(PTSD),rightshoulderpain,lowerbackpain,kneepain,depression,andanxiety. (Tr.285,301).
V r.Ferguson now maintains thathe has remained disabled to the presenttime. The record

revealsthatplaintiffmetthe insured statusrequirem entsofthe Actatallrelevanttim escovered by

thefinaldecisionoftheCommissioner. Seeaenerallv42U.S.C.jj416(i)and423(a).
        M r.Ferguson'sapplication w asdenied upon initialconsideration and reconsideration. H e

thenrequestedandreceiveda/..
                           :novohearingandreview beforcanAdministrativeLaw Judge.
In an opinion dated August2,2017,the Law Judge also detennined,aRerapplying the sve-step

sequentialevaluationprocess,thatMr.Ferguson isnotdisabltd. See 20 C.F.R.j 404.1520.1
The Law Judge found that plaintiff suffers from severalsevere im pairm ents,including PTSD ,
                                        .




generalizedanxiety disorder,rightshoulderimpingementsyndrome,and carpaltunnelsyndrome,

butthattheseimpairmentsdonot,çitherindividually orin combination,meetormedically equal

the requirements of a liqted impairment. (Tr.15-16). The Law Judge then assessed M r.
Ferguson'sresidualfunctionalcapacity(R.
                                      FC)asfollows:
                A fter careful consideration of the entire record, the undersigned
                tsnds that the claim ant has the residual functional capacity to
                perform lightwork asdefnedin20C.F.R.Ej!404.1567419 except
                he can only frequently balance, stoop, crouch, kneel, or clim b,
                occasionally craw l,and neverclim b on ladders,ropes,orscaflblds.
                H e can occasionally reach overhead w ith hisrightupperextrem ity,
                occasionally push or pull w ith his bilateral upper extrem ities,
                frequently finger and feel for fne m anipulation bilaterally, and
                frequcntly handle and grasp for gross m anipulation bilaterally.
                Additionally,theclaimantmustavoidconcentration (sicqexposure
                to temperature ejtremes ofcold and heat,wetness,humidity,
                vibrations,excesslve loud noise such asjackhammernoise,and
                hazardsincludingmovinjmachineryandunprotectedheights. He
                can perform sim ple routm e tasks,butno complex tasks,in a low
                stressw ork environm entdefned asoccasionaldecision-m aking and
                occusionalchanges in the w ork setting. Furtherm ore,the claim ant


         1The processrequirestheLaw Judge to consider,in sequence,whetheraclaimant:(1)isengaged in
substantialgainfulactivity;(2)hmsasevereimpairment;(3)hasanimpairmentthatmeetsorequalstherequirements
ofalistedimpairment;(4)canreturntohispastrelevantwork;and(5)ifnot,whetherhecanperform otherworkinthe
nationaleconomy. i0C.F.     R.j404.1520. Ifadecisioncanbereachedatany step inthesequentialevaluation
process,furtherevaluation isunnecessary. Id.

                                                 2
                 can have occasionalinteraction with supervisorsand coworkers,but
                 notin team type setting work,and no interaction w ith the public.

 (Tr.18). Given such a residualfunctionalcapacity,and afterconsidering testimony from a
vocationalexpert,the Law Judge determ ined thatM r.Ferguson is unable to pedbnn any of his

pastrelevantwork. (Tr.23). However,theLaw Judgefoundthatplaintiffretainsthecapacityto
perform otherw ork roles existing in signitk antnum berin the nationaleconom y. In particular,

the Law Judge accepted the vocationalexpert's testimony that an individualwith the same

lim itations as (
                M r.Ferguson can w ork as a ççBakel.
                                                   y w orker on a conveyor line, D OT code

524.687-022,91or as a Sisurveillance system monitor,DOT code 379.367-010.'52 (Tr.24).
A ccordingly,theLaw Judgeconcluded thatM r.Ferguson isnotdisabled,and thathe isnotentitled

toaperiodofdisabilityordisabilityinsurancebenefits. See20C.F.R.j404.1520(g). TheLaw
Judge's opinion was adopted as the finaldecision ofthe Conzmissionerby the SocialSecurity

A dm inistration's Appeals Council. H aving exhausted allavailable adm inistrative rem edies,M r.

Ferguson hasnow appealed to thiscourt.

        W hile plaintiff m ay be disabled for certain form s of employm ent, the crucial factual

deterinination iswhetherplaintiff is disabled for allforms ofsubstantialgainfulemployment.

See 42 U .S.C . j423(d)(2). Therearefourelementsofproofwhichmustbeçonsideredinmaking
             .




such an analysis. These elementsaresummarized asfollows:(1)objectivemedicalfactsand
clinicaltindings;(2)theopinionsandconclusiopsoftreatingphysicians;(3)subjectiveevidence
ofphysicalmanifestationsofimpainnents,asdescribedthroughaclaimant'stestimony;and(4)


         2TheDICTIONARY0FOCCUPATIONALTITLES(4thed.1991)(ççDoT'')is'a$$Socia1SecurityAdministration
resourcel) that listls) occupations existing in the economy and explainEsq some ofthe physicaland mental
requirementsofthoseoccupations.'' Pearsonv.Colvin,810F.3d204,205n.1(4thCir.2015). RrfheSocialSecurity
Adm inistrationalso usesacompanion resourcetotheDOT,entitled SELECTED CHAM CTERISTICSOFOCCUPATIONS
DEFINEDINTHEREVISEDDICTIONARYOFOCCUPATIONAL'     IRTLES(1993)(CSC0'')J,thatexplainsadditionalphysical
andenvironmentaldemandsoftheoccupationslistedintheDOT. '' Thomasv.Berrvhill.916F.3d307,310n.1(4th
Cir.2019).
                                                  3
the claim ant's education,vocationalhistory,residualskills,and age. V itek v.Finch,438 F.2d

1157,1159-60(4thCir.1971);Underwoodv.Ribicoff,298F.2d850,851(4thCir.1962).
       0n appeal,M r.Ferguson raises severalargum ents,including thatthe Law Judge erred in

failing to identify or resolve apparent conflicts between the D OT and the testim ony of the

vocationalexpert. Afterreviewing therecord and considering theparties'arguments,the court

flnds Ssgood cause'' to rem and the case to the Com m issioner for further developm ent and

consideration. See42U.S.C.û40.
                             5(g).
       W hen, as in this case,the Law Judge determ ines that a claim ant's RFC prevents the

claimantfrom perlbrminghispastrelevantwork,theLaw Judgereachesstep fiveofthesequential

evaluationprocess. Thomasv.Berryhill,916F.3d307,313(4th Cir.2019). Atthisstep,çtthe
burden shihstotheCommissionertoprove,byapreponderanceoftheevidence,thattheclaimant

is capable of doing other w prk th@t exists in significant supply in the national econpm y.'' 1d.
                                 .                                    .




The Comm issioner typically seeksto m eetthis burden through the testimony of a vocational

expert. J#a. Specifcally,asinthiscasestheLaw Judgeasksavocationalexperttotestifyasto
w hethera hypotheticalperson w ith the sam e lim itations asthe claim antwould beableto perform

anyofthejobslistedintheDOT. 1d.
       The Law Judge çtcannot rely unquestioningly''on a vocational expert's testim ony. 1d.

lnstead,the Law Judge m ust ensure that any çsapparent coniicts'' between the D OT and the

vocationalexpert's testim ony are reasonably resolved. Ld-
                                                         a(internalquotation marksomitted)
(citingSSR 00-4p,2000W L 1898794at*2(Dec.4,2000:. Tothatend,theLaw Judgem ustask
the vocationalexpertwhetherhistestim ony conflictsw ith the DOT. 1d. çGlfthe answ eris Tyes,'

the ALJ çm ust elicit> reasonable explanation forthe conflictbefore relying on'the testim ony.''

1d.(quoting SSR-04p,supra). HButevenifthe(vocationalexperq answersçno,'theALJhasan


                                               4
affirmative çduty to make an independentidentifcation ofapparentcontlicts.''' 1d.(quoting
Pearsonv.Colvin.810F.3d204,210(4thCir.2015:. R'rhismeansthattheALJmustrecognize
and resolve waysin which aV E'stestim ony çseem sto,butdoesnotnecessarily,'conflictw ith the

Eexpresslanguage'ofthe D oT--even ifthe contlictisnotçobvious.''' 1d.(quotingPearson,810

F.3dat209).
         The United States Courtof A ppeals for the Fourth Circuit's decisions in Pearson and

Thomas provide helpfulexamples of what makes a contlictSsapparent.'' In Pearson,a Law

Jtldge's assessm ent of the claim ant's RFC included a fnding that the claim ant ççcould only

occasionally reachupward''withhisKsnondominantarm.'' Pearson.810F.3d at210. Afterbeing

inform ed of the claimant's RFC, a vocational expert testifed that an individual with such

limitationscouldperfprm severaljpbsthatexistedinsignificant.numberipthenationaleconomy.
Id., H ow ever,qçcordipg to theDOT,allofthejobsidentifedbythevocptionalexpertrequired
                              .




GEfrecluentreaching-'' Id.at210-11(emphasisin original). TheFourth Circuitheld thatthere
w as an apparentconflictbetween the D OT and the vocationalexpert'stestim ony,even though it

wasunclçarwhetherthejobsidentified by thevocationaleypertwould requiretheclaimantto
reachupwardwithhisnondominantarm. BecausetheLawjudgefailedtoidentifyorresolvethe
contlict,theFourth Circuitrem anded the case forfurtherconsideration. 1d.at211.

         In Thom as.the Fourth Circuit found thatthe vocationalexpert's testim ony contained a

comparable conflictwith the DOT. 916 F.3d at314. ln assessing the claim ant'sRFC,the Law

Judgelimitedtheclaimantto Ejobsthatinvolve only çshorq simpleinstructions-''' 1d.at310.
Afterbeing advised ofthe claimalg'sRFC,a vocationalexperttestified thatan individualwith

s.uch   lim itations could work as @,m arker, Gnal inspector, or order caller. 1d.at 311. Yet,

accordingtotheDOT,allthreeofthejobsidentifiedbythevocationalexpertççrequireemployees


                                               5
to cany outdetailed butuninvolved written ororalinstructions.'' 1d.(intemalquotationmarks
and citationsomitted). The Fourth Circuitconcluded thattheconflictbetween theclaimant's
lim itation to shorq simple instructions and the vocationalexpert's testimony thatthe claimant

couldperfbnnjobsthatincludedetailedbutinvolvedinstructionswasççasapparentastheconflict
   identifiedinPearson.'' 1d. Accordingly,theCourtremandedthecaseforfurtherproceedings

so that the Law Judge could ç'resolve the conflict in accordance w ith the Adm inistration's

regulations.'' Id.

       In the instantcase,afterbeing inform ed ofM r.Ferguson'sRFC lim itations,thevocational

experttestified that an individualw ith such lim itations could w ork as a bakery worker on a

cgnveyor line or as a surveillance system monitor. (Tr.55,60). Plaintiff argues thatthe
vocationalexpert'stestim ony asto both positions coniictsw ith the D OT and thatthe Law Judge

erred in failing to resblvethe apparentconflicts. Forthe follow ing reasôns,the courtagrees.

       Turning firstto thejob ofbakery workeron a conveyorline,theDOT statesthatan
individualinsuchpositionççlijnspectscakesmovingalongconveyortodetectdefects,''tfremoves
defectivecakesfrom conveyortorejectbins,''GGgpqositionscakeson conveyorforapplicationof
fillingoricingby maqhine,''andçGloqbservescakesmovingunderautomatictoppingshakerand
cake cutting m achine to ensure uniform topping application and cutting.'' D0T 524.687-022,

1991 W L 674401. The D OT also indicates that this position requires proxim ity to m oving

m echanicalparts up to one-third ofthe w orkday 1d. tfproxim ity to m oving m echanicalparts''is
                                 .




definedtoincludeRgeqxposuretopossiblebodilyinjuryfrom movingpartsofequipment,tools,or
m achinery.'' SCO App'x D ,available athûp://ssaconnect.coe tsles/sco -Appendices.pdf;see

also SSR No.00-4p,2000 W L 1898791at*2 (fçIn making disability determinations,werely



                                               6
primarily ontheDOT (includingitscompanionpublication,theSCO)forinformationaboutthe
requirementsofworkinthenationaleconomy.'').
       In assessing plaintiffs residualfunctionalcapacity,the Law Judge expressly stated that

Mr.Ferguson mustavoid concentrated exposuretohazardssuchasççmoving machinely'' (Tr.
18). Nonetheless,theLaw Judgeacceptedthevocationalexpert'stestimony thatan individual
with the sam e lim itationsasM r.Ferguson iscapable ofperform ing the requirem entsofa bakery

worker on a conveyorline. Becausethe DO T indicates thatsuch position requiresw orking w ith

and around moving machinery,the courtconcludesthatan apparentcontlictexistsbetween the

DOT and thevocationalexpert'stestim ony,and thatthe Law Judge erred in failing to resolve this

conflict. See Sartiaguda v.Comm 'r of Soc.Sec..N o.2:17-cv-02280,2019 W L 250531 at *8

(V.D.Cal.Jan.l7,2019)(agreeingwiththeplaintiffthattheLaw Judgeççerredbyfailingtoinquire
into the appareptcontlictbetween the preclusion on exposure to moving m echanicalpartsand the

(bakeryqjob'srequirementofexposuretoaconveyorline,''andnptingthatçttheabilitytoworkin
proxim ity to a conveyor line necessarily involves m oving
                                                         ' m achinery and associated hazards

becauseconveyorlinesrequiremovingmachinerytofunction');Barberav.Comm'roftheSoc.
Sec.Admin.,No.2:17-cv-03862,2018WL 6258676at*6(D.Ariz.Nov.30,2018)(concluding
thattheLaw Judgeerred in failing toreconcilean apparentconflictbetw een theD OT'sdescription

ofççconveyorbakeryworker''andtheplaintiffsçGlimitationsregardingmachinery').
       M r. Ferguson also argues that an apparent conflict exists between the D OT and the

vocationalexpert's testimony that an individualwith plaintiffs.RFC can perform the job
requirem entsofa surveillance system m onitor. Specifically,M r.Ferguson contendsthe General

EducationalDevelopment(GED)reasoninglevelassignedtothisparticularpositionintheDOT is
inconsistentwithplaintic slimitationtoçtsimple,routinetasks-'' (Tr.18). Afterconsideringthe
relevantprovisionsofthe D OT and applicablecaselaw,the courtagrees.

       TheDOT assijnseachjobaGED reasoninglevelGçrangingfrom Level1(which requires
theleastreasoningability)to Level6(which requiresthemostl.'' Zavalinv.Colvin,778F.3d
842,847 (9th Cir.2015). Mr.Ferguson correctly observesthatthe position ofsurveillance
system m onitoris described in the D OT asrequiring a GED reasoning levelofthree. See D OT

379.367-010,1991 W L 673244. Therequirem entsofthislevelofreasoning includetheability to

tçEaqpply commonsense understanding to can.
                                          y outinstructions fum ished in written,oral,or
diagrammaticform,''andtheabilitytoEGldqealwithproblemsinvolvingseveralconcretevariables
in orfrom standardized situations.'' Id.

       At leasttwo appellate coults have held that there is an apparent contlict between a
lim iw tion .to.sim ple,routine,or repetitive tasks and the requirem ents of level-three reasoning.

See Zavalins778 F.3d at 8.46-4
                       .   ., 7(oinipgtheTenthCircuitinholdingthatRthereisanapparent
contlict between the residualfunctionalcapacity to perform simple,repetitive tasks,and the

demandsofLevel3 Reasoningn);Hackettv.Barnhart.395 F.3d l168,1176 (10th Cir.2005)
(holdingthataclaimant'slimitationiotEsimpleandroutineworktasks''isK<inconsistentwiththe
demandsoflevel-threereasoninf). Likewise,otherdistrictcourtsintheFourth Circuithave
'çrepeatedlyfoundth>talimitationtosimpleorroutinetasksconflictswithjobsrequiringaGED
reasoping levelofthree and th#t Fuch a contlict m ustbe addressed and resolved by the A LJ.''

Graham-Willisv.Colvin,No.1:12-cv-02489,2013 W L 6840465 at*7 O .S.C.Dec.27,2013)
(collectingcases). Alongsimilarlines,theFourthCircuithasheldthatalimitationtotçshortand
sim ple instp ctions'
                   .'appgrùntly conflictswithjobsthatreqtlireaGED        reasoning levelofthree.
Kellerv.Berryhill,.754ï'.App'x 193,197(4thCir.2010. Inreachingthisconclusion,theFourth


                                                8
Circuit found it appropriate to consider out-of-circuit precedent addressing a tGsim ple tasks

liinitation,''including theN inth Circuit's decision in Zavalin. 1d.at 197 & n.4.

       In accordanbe w ith the foregoing decisions,the courtagrees w ith M r.Ferguson thatan

apparentconflictexistsbetween the DOT and thevocationalexpert'stestim ony thatan individual

withplaintiffsRFC canperform thejob ofsurveillancesystel monitor. Asothercourtshave
observed,:ç(a)limitationtoperformingsimpletasksappearsinconsistentwiththerequirementsof
ReasoningLevel.3thattheindividualbeableto (dlealwithproblemsinvolvingseveralconcrete
variables and to carry out instructions in diagram m atic form .'' Eddie v. B erryhill. N o.

5:16-cv-00801,2017W L4002147at*8(E.D.
                                    N .C.Aug.24,2017)(emphasisinoriginal)(internal
quotationmarksomitted). TheLaw Judgedidnotaddressthisinconsistencyinheropinionorask
the vocationalexpçrtto explain w hy an individualwho is lim ited to perform ing simple,routine

tasks ip.a low stressenvironmentc>n pçveljheless meet$he demands oflevel-three reasoning.
The cot!rtconcludesthatthe Law Judge erred in failing to reconcilethisapparentcontlictand that

rem and is required. See.e.R..M ullis v.Colvin,N o. 1:11-cv-00022,2014 W L 2257188 at *1
                           -




(M .D.N.C.M ay 29,2.014)(holdingthattheLaw Jtidge'sconclusionscontlicted sufficiently to
require rem and and clarification where the Law Judge concluded thattheplaintiffw as lim ited to

sim ple,rputinç,rçpçtisivetasks in a low stressenvironmentbutcould nonethçlessperfqrm th. ejob
                                  ..




ofsqrveillancesystem monitor).
       For the reasons stated, the court finds Gsgood cause'' to rem and this case to the

Commission'
          erforfurtizerdevelopmentand consideration.3 Ifthe Commissionerisunableto
decide the case in plaintifps favor on the basis of the existing record,the Com m issioner w ill



        3In lightofthecourt'sdecision to remand thecasetotheConzm issioner,thecourtdeclinesto address
M r.Ferguson'sremaining claimsoferror.

                                                 9
conducta supplementaladmlnlstradve hesrlng atwhich b0th sides* 1be allowed to present

addifonaleddenceandargument. An appropdateorderofremand willbeenteredthisday.

      TheClerkisdirectedto sendcertlsed copiesofthlsmemordndum oplaion toa1lcoungelof

record.

      DATED:n IR ;       day ofM ay,2019.




                                         SenlorUnitedSàtesDisd ctJudge




                                         10
